Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         17-JAN-2020
                                                         02:10 PM




                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


       ERIC RICHARD ELESON, Petitioner/Petitioner-Appellant,

                                vs.

         STATE OF HAWAIʻI, Respondent/Respondent-Appellee,


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. S.P.P. 18-1-0002)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Eric Richard Eleson’s
 Application for Writ of Certiorari, filed on December 18, 2019,
 is hereby rejected.
           DATED: Honolulu, Hawaii, January 17, 2020.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson